        Case 1:17-cv-01035-WMR Document 168 Filed 10/05/18 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  In re: Arby’s Restaurant Group, Inc.
  Data Security Litigation                      Case No. 1:17-cv-1035-AT

  CONSOLIDATED CONSUMER                          MASTER DOCKET NO.
  CASE                                            1:17-MI-55555-AT


PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND PAGE LIMITATION
           FOR PRELIMINARY APPROVAL MATTERS

        The Consumer Plaintiffs hereby move the Court to allow Plaintiffs to exceed

the local rule page limitations regarding various issues related to preliminary

approval of a proposed settlement, and in support thereof, show the Court as follows:

                                         1.

        Consumer Case Plaintiffs and Defendant Arby’s Restaurant Group, Inc. have

previously announced that they have reached a settlement in this matter. Plaintiffs

intend to submit the appropriate motion for the Court’s consideration on October 5,

2018.

                                         2.

        Consumer Case Plaintiffs’ motion will address pertinent issues related to

preliminary approval of the proposed settlement, including preliminary certification
       Case 1:17-cv-01035-WMR Document 168 Filed 10/05/18 Page 2 of 4




of the settlement class, approval of the proposed class notice and a request to

schedule a final approval hearing.

                                         3.

      Consumer Case Plaintiffs therefore request the Court’s permission to extend

the page limitation to a total of thirty-five (35) pages in order to consolidate the

matters necessary for preliminary approval into a single filing. A proposed Order is

attached hereto.

                                         4.

      The undersigned is authorized to represent that counsel for Defendant Arby’s

Restaurant Group, Inc. does not oppose Plaintiffs’ request.

      Respectfully submitted this 5th day of October, 2018.

                                      /s/ J. Cameron Tribble
                                      Roy E. Barnes, Ga. Bar No. 039000
                                      John R. Bevis, Ga. Bar No. 056100
                                      J. Cameron Tribble, Ga. Bar No. 754759
                                      BARNES LAW GROUP, LLC
                                      31 Atlanta Street
                                      Marietta, Georgia 30060
                                      Tel: (770) 227-6375
                                      Fax: (770) 227-6373
                                      roy@barneslawgroup.com
                                      bevis@barneslawgroup.com
                                      ctribble@barneslawgroup.com

                                      Co-Lead Counsel for Consumer Plaintiffs
                                      and the Proposed Class

                                         2
      Case 1:17-cv-01035-WMR Document 168 Filed 10/05/18 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), the undersigned counsel certifies that the

foregoing PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND PAGE

LIMITATION FOR PRELIMINARY APPROVAL MATTERS was prepared in

Times New Roman, 14-point font, in accordance with Local Rule 5.1(C).

      This 5th day of October, 2018.
                                           /s/ J. Cameron Tribble
                                           J. Cameron Tribble

                                           Attorney for Plaintiffs




                                       3
          Case 1:17-cv-01035-WMR Document 168 Filed 10/05/18 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that today I electronically filed the foregoing PLAINTIFFS’

UNOPPOSED          MOTION      TO      EXTEND     PAGE     LIMITATION       FOR

PRELIMINARY APPROVAL MATTERS with the Clerk of Court using the

CM/ECF system, which will automatically send email notification to all counsel of

record.

      This 5th day of October, 2018.

                                       /s/ J. Cameron Tribble
                                       Roy E. Barnes, Ga. Bar No. 039000
                                       John R. Bevis, Ga. Bar No. 056100
                                       J. Cameron Tribble, Ga. Bar No. 754759
                                       BARNES LAW GROUP, LLC
                                       31 Atlanta Street
                                       Marietta, Georgia 30060
                                       Tel: (770) 227-6375
                                       Fax: (770) 227-6373
                                       roy@barneslawgroup.com
                                       bevis@barneslawgroup.com
                                       ctribble@barneslawgroup.com




                                          4
